DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ROGER RAY PETERSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1050

                           [October 30, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case Nos.
562017CF002733A, 562017CF002738A, 562017CF003228A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the judgment and sentences and note for the benefit of
appellant that the order of probation which he claims was not entered can
be found at Record page 232.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.